Citation Nr: 0316866	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to an effective date earlier than June 27, 2000 
for the assignment of an increased evaluation for the 
service-connected ischemic heart disease with hypertension, 
status post-coronary artery bypass graft.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from April 1954 to April 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the RO.  

The case was remanded by the Board to the RO in July 2002 for 
additional development of the record.  

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge in January 2003.  



FINDINGS OF FACT

1.  In a September 1974 rating decision, the RO granted 
service connection for hypertension and assigned a 10 percent 
rating.  

2.  After his first major heart attack in 1981, in an April 
1982 rating decision, the RO recharacterized the veteran's 
service-connected hypertension as arteriosclerotic heart 
disease with hypertension and assigned an increased rating of 
30 percent, effective on March 1, 1982.  

3.  In March 1991, the veteran submitted a claim for increase 
after he suffered a second heart attack and underwent bypass 
surgery in 1989.  

4.  In a May 1991 rating decision, the RO recharacterized the 
veteran's service connected heart disability to 
arteriosclerotic heart disease with hypertension, coronary 
artery bypass graft and confirmed and continued the 30 
percent rating assigned; the veteran timely appealed from 
that decision.  

5.  In a decision promulgated on March 19, 1992, the Board 
denied the veteran's claim for a 100 percent rating for the 
service-connected heart disease with hypertension and 
coronary artery bypass grafting based on having coronary by 
pass surgery in September 1989; the veteran did not appeal 
from that decision.  

6.  The veteran was hospitalized at a VA medical facility on 
June 27, 2000 when he found to have severe arteriosclerotic 
heart disease; he filed his claim for increase on June 28, 
2000.  

7.  The veteran underwent another bypass surgery in July 2000 
at a private medical facility.  

8.  In an August 2000 rating decision, the RO assigned an 
increased rating of 100 percent for the service-connected 
ischemic heart disease with hypertension, status post 
coronary artery bypass graft, effective on June 27, 2000.  

9.  Within one year of the date of claim, January 11, 2000, 
the date of treatment by Dr. Lee, is the first date that it 
was factually ascertainable that the service-connected heart 
disability underwent an increase in severity consistent with 
subsequently identified findings reflective of a workload of 
3 METs or less with dyspnea, fatigue, angina, dizziness or 
syncope.  



CONCLUSION OF LAW

An effective date of January 11, 2000, but not earlier, is 
warranted for the assignment of the 100 percent rating for 
the service-connected ischemic heart disease with 
hypertension, status post coronary artery bypass graft. . 38 
U.S.C.A. §§ 1110, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4,104 including Diagnostic Codes 7005, 7017 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran asserts variously that an earlier effective date 
should be assigned for the 100 percent rating for the 
service-connected ischemic heart disease with hypertension, 
status post coronary artery bypass graft, including back to 
sometime in 1989 when he underwent initial surgery.  

In this regard, the veteran explains that, since the rating 
was increased to 30 percent following his first major heart 
attack in 1981, it should have been increased again after his 
second major heart attack and bypass surgery in 1989.  He 
also reports being told by a state representative not to file 
a claim for increase, because if it was determined that his 
health condition had been significantly improved as a result 
of the surgery, he might lose his benefits.  The veteran 
notes that he was advised to undergo bypass surgery while 
recently living in the Philippines.  

Initially, the Board notes that, after initial rating action 
taken by the RO, the veteran did file a claim for increase in 
March 1991.  The veteran timely appealed from the May 1991 
denial by the RO, and the Board denied entitlement to 100 
percent rating for the service-connected heart disease 
following the bypass surgery in September 1989 in a decision 
promulgated on March 19, 1992.  Since the veteran did not 
appeal from that decision, it is final and cannot be revised 
in the absence of clear and unmistakable error.  

On June 28, 2000, the veteran submitted his claim for an 
increased rating for the service-connected heart disability.  
The medical evidence confirms that the veteran was 
hospitalized by VA on June 27, 2000 with complaints of chest 
pain on minimal exertion.  The records also show that he 
underwent another bypass surgery in July 2000 in a private 
hospital.  

More specifically, the medical evidence shows that the 
veteran had a positive stress test in June 2000 and was 
thereafter admitted one week later for evaluation of acute 
coronary syndrome by way of cardiac catheterization.  On 
electrocardiogram, sinus rhythm had premature ventricular 
contractions.  There was poor evidence of an inferior infarct 
of undetermined age, and there were ST-T wave abnormalities 
in the lateral leads.  There were no acute changes on serial 
electrocardiograms.  His exercise thallium test was extremely 
severely abnormal, showing huge lesion involving the distal 
anteroseptal wall apex, anterior, posterior, and adjacent 
lateral walls.  55 percent of the LV was involved, 35 percent 
scar and 20 percent ischemia.  There was marked left 
ventricular dilation with global wall motion and a resting 
ejection fraction of 23 percent.  He was able to exercise 
close to 5 minutes without having chest pain.  

The cardiac catheterization was performed in early July 2000 
and showed severe three-vessel coronary artery disease.  

In an August 2000 rating decision, the RO increased the 
rating to 100 percent and recharacterized the veteran's 
service-connected disability as that of ischemic heart 
disease with hypertension, status post coronary artery bypass 
graft.  The effective date of the increase was June 27, 2000, 
the day the veteran was hospitalized, one day before the RO's 
receipt of the veteran's claim for increase.  

The veteran timely appealed the effective date of the award 
of 100 percent.  In support of the appeal, the veteran 
submitted medical evidence dating back to 1997 showing 
private treatment for ischemic heart disease and chronic 
obstructive pulmonary disease.  

Additional evidence showing private treatment dating back to 
1997 was submitted.  This evidence includes a June 1997 
report indicating that the veteran was recently hospitalized 
after taking an excessive dose of Norvasc.  He was in the 
hospital for a brief period of time and had an episode of 
ventricular tachycardia.  He subsequently underwent a stress 
test and had a numerous amounts of PVC's which cleared when 
he got his heart rate up.  He did have a positive signal-
averaged EKG and his stress test revealed a large fixed 
deficit involving the inferolateral wall, but no evidence of 
stress-induced ischemia.  His echocardiogram revealed an 
ejection fraction of around 45 percent and regional wall 
motion abnormalities consistent with his stress test.  

A February 1999 report from a private pulmonary clinic notes 
dyspnea on exertion, most likely secondary to congestive 
heart failure and some degree of chronic obstructive 
pulmonary disease.  Significantly, later in February 1999, 
the veteran underwent a cardiopulmonary exercise test that 
was negative for cardiac ischemia.  

Private records from May 1999 show complaints of dyspnea on 
exertion, possibly related to chronic obstructive pulmonary 
disease.  It was noted at that time that recent testing had 
showed functional class A and was negative for evidence of 
ischemia.  His ejection was not calculated at 60 percent.  It 
was noted that the veteran was planning to move to the 
Philippines and that he was encouraged to take his medication 
and follow up regularly at hospitals.  

In a statement apparently prepared by Eduardo I. Lee, M.D., 
in September 2000, it was reported that the veteran had been 
treated from August 13, 1999 to February 1, 2000 for ischemic 
heart disease and chronic obstructive pulmonary disease.  It 
was noted that electrocardiograms on two occasions showed 
sinus rhythm with an old inferior wall MI as well as frequent 
premature ventricular depolarization and that the veteran had 
been prescribed medication.  

Other medical records received from Dr. Lee show that the 
veteran underwent electrocardiograms on January 11 and 18, 
2000.  Other laboratory testing was done on January 11, 2000.  
Medication was also prescribed beginning on January 11, 2000.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in January 2003.  He reported 
at that time that, while living in the Philippines, he was 
treated by Dr. Lee and was told that he needed to have heart 
surgery.  


II.  Legal Analysis


At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the appellant.  The Board concludes that the 
discussions in the RO's decision, Statement of the Case and 
Supplemental Statement of the Case informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  Hence, the 
claim is ready to be considered on the merits.  

Thus, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(a) (2002).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2) (2002).  

The veteran's service-connected ischemic heart disease with 
hypertension, status post coronary artery bypass graft is 
currently rated under 38 C.F.R. § 4.104, including Diagnostic 
Code 7017 for coronary bypass surgery.  

Under that Diagnostic Code a 30 percent rating is assigned 
where the evidence shows a workload greater than 5 METS but 
not greater than 7 METS (metabolic equivalent units) results 
in dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted where there is more than one episode of 
acute congestive heart failure in the past year, or where a 
workload of greater than 3 METS but not greater than 5 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent rating 
is warranted where there is congestive heart failure, or 
where a workload of 3 METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (2002).  

On June 28, 2000, the veteran submitted a claim for an 
increased rating for the service-connected heart disability.  
In support of his claim for increase, the veteran submitted 
VA treatment records showing hospitalizations beginning on 
June 27, 2000.  

The RO assigned the 100 percent rating in an August 2000 
rating decision.  The RO determined that the effective date 
of the increase was on June 27, 2000, the first day when he 
was hospitalized by VA for his service-connected heart 
disability.  

The RO found that June 27, 2000, was the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, since a claim was received within 
one year from such date.  38 C.F.R. § 3.400(o)(2) (2002).  
Otherwise the effective date would have been June 28, 2000, 
the date on which the claim was received at the RO.  

The veteran, in this regard, argues that the evidence shows a 
decline in his health prior to the hospital admission in June 
2000.  The Board does not dispute the veteran's contentions.  
Given the veteran's credible lay assertions, and the nature 
and severity of the heart findings demonstrated in June 2000 
by VA, the records received from Dr. Lee do provide a basis 
for showing that the veteran's service-connected heart 
disability was severe enough to meet the criteria for a 100 
percent rating prior to June 27, 2000.  

In other words, the medical evidence does tend to show that 
the veteran's service-connected disability picture more 
nearly approximated that of a workload of 3 METS or less with 
dyspnea, fatigue, angina, dizziness, or syncope within the 
year of his filing a claim for increase in June 2000.  

While Dr. Lee has reported treatment beginning in August 
1999, the submitted medical records only serve to factually 
establish an increase in symptoms no earlier than January 11, 
2000 when he underwent an initial electrocardiogram, testing 
specific for heart disease, and received medication.  From 
the submitted records an earlier date cannot be factually 
ascertained within one year of the filing of the date of 
claim for increase.  

Thus, the Board finds that an effective date of January 11, 
2000, but not earlier, for the award of the 100 percent 
rating for the service-connected ischemic heart disease with 
hypertension, status post coronary artery bypass graft is 
assignable in the case.  38 C.F.R. § 3.400(o)(2) (2002).  



ORDER

An effective date of January 11, 2000, but not earlier, for 
the award of the 100 percent rating for the service-connected 
ischemic heart disease with hypertension, status post 
coronary artery bypass graft is granted, subject to the 
regulations controlling disbursement of VA monetary.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

